Citation Nr: 1748717	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 13-28 675  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether a substantive appeal was timely filed in response to a November 2, 2009, Statement of the Case.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shin splints, left lower extremity.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shin splints, right lower extremity.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION
The Veteran had active duty service from February 1976 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


In February 2017, the Veteran provided testimony at a video conference hearing.  A transcript of the hearing is of record.

The reopened claims of entitlement to service connection for bilateral pes planus, a back disability, shin splints of the left and right lower extremities, a right shoulder disability and for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 rating decision denied claims for service connection for a back disability, a dental condition for dental treatment purposes, bilateral pes planus, a psychiatric disability, to include PTSD, shin splints of the left and right lower extremities, and a right shoulder disability, and found new and matrial evidence had not been received to reopen claims for service connection for hearing loss and tinnitus.  

2.  The Veteran did not file a substantive appeal (VA-9 Form) within 60 days of the date of issuance to the Veteran of a November 2009 Statement of the Case pursuant to the September 2008 rating decision denial of service connection for a back disability, a dental condition for dental treatment purposes, bilateral pes planus, a psychiatric disability, to include PTSD, shin splints of the left and right lower extremities, and a right shoulder disability, and which found new and matrial evidence had not been received to reopen claims for service connection for hearing loss and tinnitus. 

3.  Evidence received since the September 2008 rating decision denial of service connection for a psychiatric disability, to include PTSD, does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the September 2008 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a back disability, bilateral pes planus, shin splints of left and right lower extremities, a right shoulder disability, hearing loss and tinnitus.

5.  The Veteran has provided credible lay evidence of a continuity of tinnitus symptoms since service.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed as to the November 2, 2009 Statement of the Case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2016).

2.  As new and material evidence has not been received since the September 2008 RO decision, the criteria for reopening the claim for service connection for a psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for shin splints of the left lower extremity is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for shin splints of the right lower extremity is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  New and material evidence has been received since the September 2008 RO decision, and the Veteran's claim for service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Timeliness of Substantive Appeal

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received. After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal. The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information. A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date of notification of the RO decision being appealed, whichever is later. The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed. The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2016).  A determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

In this case, the RO issued a rating decision on September 19, 2008 that denied service connection for a back disability, bilateral pes planus, PTSD, shin splints of the bilateral lower extremities, right shoulder disability and for a dental condition for dental treatment purposes, and found new and material evidence had not been received to reopen claims of service connection for hearing loss and tinnitus.  The Veteran was notified of this rating decision on September 22, 2008. 

The Veteran submitted a timely notice of disagreement that was received on November 17, 2008.  He indicated that he disagreed with the decision regarding the denials of service for a back disability, bilateral pes planus, PTSD, shin splints of the bilateral lower extremities, and right shoulder disability and the denial of claims to reopen claims of service connection for bilateral hearing loss and tinnitus.

The RO sent the Veteran a statement of the case on November 2, 2009, which continued to deny service connection for a back disability, bilateral pes planus, PTSD, shin splints of the bilateral lower extremities, and a right shoulder disability, and the denials of petitions to reopen claims for service connection for bilateral hearing loss and tinnitus.

A Form 9 substantive appeal regarding all issues listed on the statement of the case was received on January 20, 2010. An August 6, 2010 decisional letter informed the Veteran that his VA Form 9 was not timely.  The Veteran then perfected his appeal as to the timeliness of his substantive appeal for these issues. 

The evidence reflects that the one-year period following notification of the rating decision expired in September 2009. The 60-day period following the issuance of the November 2, 2009 statement of the case expired on January 2, 2010.  Therefore, the later of the two dates for timely receipt of the substantive appeal was on January 2, 2010.  The Veteran's substantive appeal with regard to these issues was received at VA on January 20, 2010. 

There is no other document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed substantive appeal to the September 2008 rating decision, or to the statement of the case mailed in November 2009, pertaining to the issues of entitlement to service connection for a back disability, bilateral pes planus, PTSD, shin splints of the bilateral lower extremities, and right shoulder disability and the denial of petitions to reopen claims for service connection for bilateral hearing loss and tinnitus. That statement of the case was returned to the RO as undeliverable as the Veteran had moved and there was no forwarding address.

The Veteran testified at the February 2017 hearing that he never received notice of the November 2009 statement of the case because he had moved.  He argued that he informed the RO several times that his address had changed.  However, there is no evidence in the claims file prior to November 2009 that he had moved or showing a new mailing address.  In the January 20, 2010 correspondence, the RO was informed that the Veteran had moved.  On June 9, 2010, the Veteran further informed the RO of another more current address.    

There is a presumption of regularity under which Government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  This includes a presumption that "the Secretary properly discharged his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued."  Woods v. Gober, 14 Vet. App. 214, 220 (2000). Although the presumption may be rebutted by clear evidence that the mailing procedures were not regular or were not followed in a particular instance, "[a]n 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'"  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) 

The Veteran's argument that he did not receive a copy of the November 2009 statement of the case is not sufficient to rebut the presumption of administrative regularity.  Although the statement of the case was returned as undeliverable, it is undisputed that it was mailed to his last known address of record.  Moreover, a copy of the statement of the case was also sent to the Veteran's representative.  Therefore, the presumption of administrative regularity has not been rebutted. 

Although the presumption of administrative regularity has not been rebutted, the Court has held that where "an RO has sent to a veteran notice of an RO decision but that notice was returned as undeliverable, that RO has the obligation to ascertain by a review of the claims file whether there are 'other possible and plausible addresses' for the veteran."  Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).
 
In this case, the Veteran has not provided any another possible or plausible addresses for the RO to have mailed the statement of the case. Accordingly, although VA had an obligation to review the claims file to ascertain whether there were other possible addresses, the record does not reflect that any alternatives existed. 

In this capacity, the Board observes that "[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him. It is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address . . . ."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Based on the above, the Board finds that the Veteran did not submit a timely substantive appeal of the September 2008 rating decision.  The appeal must be dismissed based on lack of jurisdiction.


New and Material Evidence Claims

As determined above, the September 2008 rating decision became final, and the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the Veteran's claims for service connection for a back disability, bilateral pes planus, PTSD, shin splints of the bilateral lower extremities, right shoulder disability, bilateral hearing loss and tinnitus.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final September 2008 decision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016).

PTSD

The September 2008 RO denial noted that the medical evidence of record did not show any current psychiatric disability, to include PTSD.  

Evidence submitted after the September 2008 rating decision includes a November 2010 VA psychiatric examination report in which the examiner noted that the Veteran does not meet the criteria for any psychiatric diagnoses, to include PTSD. 

The Board finds that the objective findings in the November 2010 VA examination report are not new and material.  The evidence reaffirmed that the Veteran did not have a current psychiatric disability.  Thus, the evidence submitted raises no reasonable possibility of substantiating the claim for a psychiatric disability, to include PTSD.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.



Bilateral Pes Planus

In the September 2008 rating decision, the RO denied the Veteran's claim for service connection for bilateral pes planus on the basis that there was no evidence that his preexisting bilateral pes planus had been aggravated during his active service.

Evidence received since the RO's September 2008 denial includes the Veteran's September 2017 hearing testimony, during which he testified that he started having problems with his flatfeet while on active duty due to running with heavy packs.

The Veteran's hearing testimony suggests that his preexisting bilateral pes planus may have been aggravated during his active service.  For purposes of reopening the claim, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus, and raises a reasonable possibility of substantiating that claim.  Therefore, the additional evidence received is both new and material, and the claim of service connection for bilateral pes planus is reopened.

Back, Shin Splints, Right Shoulder

The September 2008 rating decision denied claims for service connection for a back disability, shin splints of the left and right lower extremities, and a right shoulder disability.  At that time, the primary unestablished fact was whether the Veteran had a current back disability, shin splints of either lower extremity and a right shoulder disability that might be related to service.  

The evidence received since the September 2008 decision includes February 2017 hearing testimony from the Veteran asserting continuity of back, bilateral shin and right shoulder symptomatology since service.  In his prior claim, the Veteran did not provide such clear assertions. 

For purposes of determining whether these claims should be reopened, the Board must presume that the Veteran's newly received assertions are credible.  Thus, the statements regarding the continuity of his symptomatology and the presence of  current back disability, shin splints of the left and right lower extremities, and a right shoulder disability, are both new and material and raise a reasonable possibility of substantiating the claims.  The claims are thereby reopened.

Hearing Loss and Tinnitus

The Veteran's petitions to reopen claims of entitlement to service connection for hearing loss and tinnitus were denied by the RO in September 2008 because the Veteran's service treatment records contained evidence of neither disability.  Therefore, because no chronically disabling condition was shown to have existed while the Veteran was on active duty or hasd been linked to service, reopening of the service connection claims was denied.

Since the September 2008 rating decision, the Veteran testified that he started noticing hearing loss and tinnitus after he separated from service.  He felt that his hearing loss and tinnitus were due to work as a tactical wire operation specialist.  He stated that in this capacity, he worked with a lot of radios without hearing protection.  He also reported exposure to gunfire. 

The July 2015 hearing testimony is new.  It is material in that it consists of the Veteran's own competent testimony that he has been experiencing hearing loss and tinnitus shortly following his separation from service while he was in the Reserves.  This testimony is potentially relevant to establishing in-service onset and continuity of symptomatology since service.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for hearing loss and tinnitus.

Service Connection

In a statement of the case issued in August 2016, the RO found new and material had been received to reopen the claim for service connection for tinnitus, and thereafter adjudicated the reopened claim on the merits, de novo, with denial of the claim.  As such, there is no due process impediment to the Board's adjudication of the reopened claim on the merits, de novo, at this time.

The Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As indicated in his statements and Board hearing testimony, the Veteran had noise exposure during service, and the Board observes that the Veteran's statements as to the onset and continuity of his tinnitus since service are credible.  As such, service connection for tinnitus is warranted.


ORDER

The appeal for whether a substantive appeal was timely filed in response to a November 2, 2009 Statement of the Case is denied.

As new and material evidence has not been received, the application to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, is denied.

New and material evidence having been received, the claim for service connection for bilateral pes planus is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a back disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for shin splints, left lower extremity, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for shin splints, right lower extremity, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for hearing loss is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent only the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran states that he currently has pes planus, a back disability, shin splints of the left and right lower extremities, a right shoulder disability and hearing loss which are all related to his active service.  With respect to his back and right shoulder, the Veteran claims that he injured both during a fall from his motorcycle as well as from heavy lifting of objects during service.  As for the shin splints, the Veteran alleges that he had pain in both legs during service as result of strenuous physical activity.  He claims that his bilateral pes planus was aggravated during service as result of running with heavy packs.  He claims that a hearing loss disorder is a result of his job as wire operations specialist during service which exposed him radio noise without hearing protection.  He also reports exposure to gunfire.  
  
Accordingly, the Veteran should be scheduled for pertinent examinations to ascertain the likely cause of each of his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for appropriate examinations of the Veteran to ascertain the likely cause of his claimed bilateral pes planus, back disability, shin splints of the left and right lower extremities, right shoulder disability, and hearing loss.  The Veteran's entire record must be reviewed by the examiners in conjunction with the examinations.  All indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

(i)  For bilateral pes planus (which was noted on the Veteran's February 1976 service enlistment examination): Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's preexisting bilateral pes planus underwent a permanent (as opposed to temporary) increase in severity during his active service?  If so, is it clear and undebatable that this increase in severity during his active service was due to the natural progress of the disease? 
 
(ii)  For the claimed low back disability, shin splints of the left and right lower extremities, and a right shoulder disability, please identify (by diagnosis) each disability entity found or shown by the record. 

Please opine for each diagnosed disability:

Is it at least as likely as not (defined as a 50% or better probability) that any diagnosed back disability, shin splints of the left and right lower extremities and/or a right shoulder disability, was incurred in, related to, or caused by any incident of the Veteran's military service

(iii)  For the claimed hearing loss, is it at least as likely as not that hearing loss in either ear is related to his noise exposure during military service? 

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


